                     Case 3:16-cv-05945-BHS Document 39-2 Filed 10/30/18 Page 1 of 2

AO     133   (Rev. l2l09) Bill ofCosts


                                              UNrrBo SrarBs Drsrrucr CoURT
                                                                                       for the
                                                                     Western District of Washington

                             NORA WLLIAMS

                                        V.                                                       Case   No.: C16-5945 BHS
                     RICHARD V. SPENCER


                                                                             BILL OF COSTS
Judgment having been entered in the above entitled action on                                10t19t2018             against    Plaintiff

the Clerk is requested to tax the following as costs:

Fees   of the Clerk      .


Fees for service ofsummons and subpoena

Fees   for printed or electronically recorded transcripts necessarily obtained for use in the case                                                     3,020.23

Fees and disbursements             for printing

Fees for witnesses (itemize         on page   t*o)    .   .
                                                                                                                                                            0.00

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case.

Docket fees under 28 U.S.C. 1923 .                .


Costs as shown on Mandate of Court of Appeals

Compensation of court-appointed experts

Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . .                         .


Other costs     (please itemize)

                                                                                                                             TOTAL                     3,020.23

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                    Declaration
           I declare under penalty ofperjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:

       m          Electronic service
                                                                       tr      First class mail, postage prepaid

       tr         Other:
             s/ Attorney:

                       Name of Attomev:

For:                                                              Defendant
                                                              Name of Claiming Party
                                                                                                                                   out,   lrftf r{
                                                                              Taxation of Costs
Costs are taxed in the amount            of                                                                                        and included in the judgment.

                                                                              By:
                        Clerk of Court                                                              Deputy Clerk
                   Case 3:16-cv-05945-BHS Document 39-2 Filed 10/30/18 Page 2 of 2

AO 133 (Rev. l2l09) Bill of Costs


                                         UNrrgo SrarpS DISTruCT COURT
                                        \Mitness Fees (computation, cf.28 U.S.C. 1821 for statutory fees)

                                                                        ATTENDANCE          SUBSISTENCE             MILEAGE
                                                                                                                                        Total Cost
             NAME, CITY AND STATE OF RESIDENCE                                    Total               Total                    Total   Each Witness
                                                                        Tlorr<    (-ncf     f)qvc     Oncf       Milac         ancl



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $o.oo



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                         TOTAL                  $0.00


                                                                         NOTICE

  Section 1924,Title 28, U.S. Code (effective September l, 1948) provides:
  "Sec. 1924. Verification ofbill ofcosts."
      "Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attomey or agent having knowledge ofthe facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed."

  See also   Section 1920 of Title 28, which reads in part as follows:
      "A bill ofcosts shall   be   filed in the case and, upon allowance, included in the judgment or decree."

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE s4(d)(1)
  Costs Other than Attorneys' Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs      other than attomey's fees     should be allowed to the
                                                                                           -                               -
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

       When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).

  RULE 58(e)
  Cost or Fee Awards:

       Ordinarily, the entry ofjudgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been hled and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
